Citation Nr: 1760668	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent effective November 20, 2009 to June 2, 2015; and in excess of 40 percent thereafter, for degenerative disc disease lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from November 1984 to November 1988 and from April 1989 to April 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Montgomery, Alabama, Regional Office (RO).

In an August 2016 rating decision, the RO increased the Veteran's rating to 40 percent for his degenerative disc disease lumbar spine, effective June 2, 2015. 

In an October 2017 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective April 19, 2017.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.


FINDINGS OF FACT

1. During the period from November 20, 2009 to June 2, 2015, the Veteran's degenerative disc disease lumbar spine has been characterized by no more than pain, tingling radiating to his lower extremities, normal muscle strength, tenderness with motion, and the use of a back brace; without evidence of ankylosis, incapacitating episodes, muscle atrophy, or other neurologic abnormalities. Range of motion measurements including forward flexion to 37 degrees, extension to 11 degrees, right lateral flexion to 20 degrees, left lateral flexion to 16 degrees, right lateral rotation to 19 degrees, and left lateral rotation to 17 degrees. 

2. During the period beginning June 2, 2015, the Veteran's degenerative disc disease lumbar spine has been characterized by no more than pain, tingling radiating to his lower extremities, normal muscle strength, tenderness with motion, inability to bend, flex, twist or squat, and the use of a back brace; without evidence of ankylosis, incapacitating episodes, muscle atrophy, or other neurologic abnormalities. Range of motion measurements including forward flexion to 30 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent, effective November 20, 2009 to June 2, 2015, for degenerative disc disease lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2016).

2. The criteria for a rating in excess of 40 percent, for the period beginning June 2, 2015, the Veteran's degenerative disc disease lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

Diagnostic Code 5003 provides ratings for degenerative arthritis. Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

There are also two relevant note provisions associated with Diagnostic Code 5003. 

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

Diagnostic Code 5242 provides ratings for degenerative arthritis of the spine. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

There are also several relevant note provisions associated with Diagnostic Code 5242. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Lower extremity radiculopathy is rated according to Diagnostic Code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In a May 2010 private treatment note the Veteran was seen with complaints of lumbar spine pain. The Veteran indicated that his pain radiates down to this lower extremities with some tingling. However, the clinician noted normal muscle strength with no radiculopathy. 

In June 2011, the Veteran was afforded a VA examination. The examiner documented pain and tenderness with motion, and range of motion measurements including forward flexion to 37 degrees, extension to 11 degrees, right lateral flexion to 20 degrees, left lateral flexion to 16 degrees, right lateral rotation to 19 degrees, and left lateral rotation to 17 degrees. The examiner also reported no ankylosis, muscle atrophy, or muscle weakness.

In a February 2012 treatment note the Veteran stated that he experiences low back pain that radiates down to his right lower extremity and a June 2013 physical therapy note indicates the Veteran is using a back brace to support his lumbar spine. 

In an August 2013 MRI of the lumbar spine the clinician noted mild degenerative changes of the lumbar spine at the L4-5 and L5-S1 levels without significant central canal stenosis or nerve root compression. 

In June 2015, the Veteran was afforded a VA examination. The Veteran reported increased severity of his low back pain with both pain and numbness radiating down to his lower extremities. The Veteran also noted functional impairment including inability to bend, flex, twist or squat. The Veteran's range of motion measurements include forward flexion to 30 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees. The examiner noted no muscle atrophy, IVDS, ankylosis, or neurological abnormalities such as bowel or bladder problems. The examiner also concluded there was no evidence of radiculopathy. 

In September 2016, the Veteran was afforded a VA examination. The Veteran reported pain in the lower left of his spine and symptoms of radiculopathy. The Veteran's range of motion measurements include forward flexion to 45 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees. The examiner noted no muscle atrophy, ankylosis, or neurological abnormalities such as bowel or bladder problems. The examiner noted IVDS but reported no incapacitating episodes within the preceding 12 months. The examiner indicated moderate pain, moderate paresthesias and/or dysesthesias, and severe numbness in the right lower extremity and reported severe pain, severe paresthesias and/or dysesthesias, and severe numbness in the left lower extremity. 

In July 2017, the Veteran was afforded a VA examination. The Veteran reported increased pain with prolonged standing, lifting, carrying, and bending. The Veteran also noted functional impairment including inability to bend, flex, twist or squat. The Veteran's range of motion measurements include forward flexion to 40 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees. The examiner noted no muscle atrophy, ankylosis, or neurological abnormalities such as bowel or bladder problems. The examiner noted IVDS but reported no incapacitating episodes within the preceding 12 months. The examiner indicated severe pain, severe paresthesias and/or dysesthesias, and mild numbness in the right lower extremity and reported severe pain, severe paresthesias and/or dysesthesias, and severe numbness in the left lower extremity. 

In his December 2017 brief, the Veteran through his representative indicates that only the date-stamped reverse side of the Veteran's substantive appeal form (VA Form 9) is available in the electronic file and states there is no way to review whether the Veteran wanted a hearing before the Board. 

However, a VA Form 9 filed in August 2016 indicated the Veteran did not wish to have a hearing. To the extent that the Veteran through his representative argues that the August 2016 substantive appeal was not timely and may not be considered, the contention is without merit. A Veteran is entitled to a hearing on request, and the Veteran's last communication with VA in this regard clearly indicated that he did not want a hearing. Lastly, the Veteran's representative points out the possibility the Veteran wanted a hearing but does not actually assert that a hearing ever was, or is currently requested. The Board will assume the representative is in contact with their client and would clearly request a Board hearing if the Veteran wanted to have one. 

During the period from November 20, 2009 to June 2, 2015, the Veteran's degenerative disc disease lumbar spine has been characterized by no more than pain, tingling radiating to his lower extremities, normal muscle strength, tenderness with motion, and the use of a back brace. No ankylosis, incapacitating episodes, muscle atrophy, or other neurologic abnormalities. Range of motion measurements including forward flexion to 37 degrees, extension to 11 degrees, right lateral flexion to 20 degrees, left lateral flexion to 16 degrees, right lateral rotation to 19 degrees, and left lateral rotation to 17 degrees. 

During the period beginning June 2, 2015, the Veteran's degenerative disc disease lumbar spine has been characterized by no more than pain, tingling radiating to his lower extremities, normal muscle strength, tenderness with motion, inability to bend, flex, twist or squat, and the use of a back brace. No ankylosis, incapacitating episodes, muscle atrophy, or other neurologic abnormalities. Range of motion measurements including forward flexion to 30 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees. 

The preponderance of the evidence is against the claim. The Veteran's degenerative disc disease lumbar spine most closely approximates a 20 percent rating effective November 20, 2009 to June 2, 2015 and a 40 percent rating thereafter. In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 



ORDER

A rating in excess of 20 percent effective November 20, 2009 to June 2, 2015 and a 40 percent rating thereafter for degenerative disc disease lumbar spine is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


